Citation Nr: 0008059	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-16 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a back disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for a back disorder, and 
assigned a 20 percent disability rating, effective February 
24, 1997.

The veteran provided testimony at a personal hearing before 
the RO in October 1998, a transcript of which is of record.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the back disorder issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  Where 
entitlement to compensation has already been established in a 
prior final rating action, an appellant's disagreement with a 
subsequent rating is a new claim for an increased evaluation 
based on the level of disability presently shown by the evi-
dence.  Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  In 
this case, a review of the evidence shows that rather than 
provide a staged rating for discrete intervals during the 
pendency of the appeal, the RO made the highest rating award 
it found was warranted retroactive to the earliest effective 
date assignable.  It is evident that the RO's rating action 
contemplated all relevant evidence on file.  Accordingly, 
although the RO characterized the issue as an "increased 
rating," the substantive adjudicative considerations in 
Fenderson, supra, have been fully satisfied by the RO's 
rating action and the Board does not find that the claimant 
will be prejudiced by appellate review on the current record.



FINDINGS OF FACT

The veteran's back disorder is not manifest by severe 
limitation of motion, severe symptoms of intervertebral disc 
syndrome, or severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
for a back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, and 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's spine was clinically evaluated as 
normal on a November 1982 service examination.  At the time 
of this examination, the veteran reported that he had never 
experienced recurrent back pain.  The service medical records 
show that the veteran was treated for complaints of low back 
pain secondary to heavy lifting in September 1983.  At the 
time of his initial treatment, he denied radiation, numbness, 
and tingling, among other things.  Examination revealed, in 
part, full range of motion, and he was assessed with low back 
pain.  He was subsequently seen for complaints of low back 
pain in October 1983, November 1983, August 1985, and January 
1989.  It is noted that the records from October 1983 
indicated that X-rays showed the lumbar spine to be 
essentially normal.  On a January 1990 service examination, 
the veteran's spine was clinically evaluated as normal.

The veteran underwent a VA general medical examination in 
July 1993.  At this examination, the veteran reported, in 
part, that he experienced occasional stiffness in his back, 
in the lower thoracic and lumbar area.  This stiffness was 
relieved with stretching and heat.  The veteran also reported 
that it often occurred in the morning, but that he would work 
it out with stretching in a hot shower.  On examination, the 
veteran's range of motion for his back was as follows: 
flexion to 100 degrees; extension to 15 degrees; right and 
left lateral bending to 35 degrees; and right and left 
rotation to 70 degrees.  The examiner found no evidence of 
any spasm, deformity, scoliosis, nor tenderness in the 
veteran's back.  Straight leg raising was noted to be 
negative to 90 degrees.  Additionally, the examiner found 
that there was no hypesthesia, nor atrophy, nor 
fasciculations in the lower extremities.  The examiner's 
overall assessment was that the veteran's back was clinically 
negative.  

VA X-rays were also taken of the veteran's lumbosacral and 
thoracic spines in July 1993.  These X-rays showed both 
spines to be normal.

In a September 1993 rating decision, the RO, among other 
things, denied service connection for a low back disorder.  
The veteran was informed of this decision, and did not 
appeal.

In September 1995, the veteran submitted a statement in which 
he reported that he wished to reopen his claim of service 
connection for a low back disorder.  He reported that it was 
first injured in 1983, and that he had had surgery in August 
1994.

Private medical records are on file from a Dr. Sargent which 
cover a period from September 1993 to September 1995.  These 
records show, in part, that the veteran sought treatment for 
complaints of back pain in April 1995.  It was indicated that 
the veteran pulled a muscle in his back while lifting at 
work.  A lumbar myelogram performed in May 1995 revealed a 
herniated disc at L4-5 with what appeared to be slight 
leftward predilection.  There was distinct nerve root cut-off 
the L5 nerve root on the left.  Also, there was a disc bulge 
seen at T12-L1, as well as mild bulges appreciated at 3-4.  
It was further noted that flexion and extension views showed 
exaggeration of the bulges with flexion at 3-4 and 4-5.  The 
subsequent records show treatment for herniated disc with 
radiculopathy.

In a December 1995 rating decision, the RO confirmed and 
continued the denial of service connection for a back 
disorder.  The veteran was informed of this decision, and did 
not appeal.

In a February 1997 statement, the veteran reported that he 
wished to reopen his claim of service connection for a back 
disorder.  At that time, he also submitted private medical 
records from St. Peter's Hospital which cover a period from 
August 1995 to April 1996.  These records show that the 
veteran underwent a hemilaminectomy and diskectomy in August 
1995.  Preoperative diagnoses were herniated nucleus 
pulposus, left, L4-L5 and L5-S1.  Among other things, it was 
noted that this surgical procedure showed the nerve root at 
L4-L5 was markedly humped up over a large disc rupture.  
Further, it was noted that there was an "incredible" amount 
of scarring in there, "almost as if this had been a re-
operation."  In April 1996, it was noted that the veteran 
reported he had experienced a flare-up.  Although his back 
was better, he wanted a medical evaluation.

The records from St. Peter's Hospital showed that the August 
1995 surgical procedure was performed by a Dr. Hunter.  
Additional private medical records were subsequently obtained 
from Dr. Hunter that cover a period from June 1995 to March 
1997.  In September 1995, it was noted that the veteran was 
doing very well.  He experienced no leg pain, no radiating 
paresthesia, and no back problems.  In October 1995, it was 
noted that he had no back pain, and no leg pain.  Further, it 
was noted that he was moving very well, and straight leg 
raising was negative.  As noted above, records from April 
1996 noted that the veteran experienced a flare-up of low 
back pain.  He did not have any further leg pain, although he 
did experience some buttock and right thigh pain with this.  
Dr. Hunter noted that this was pretty much resolved, and the 
veteran reported he was back to baseline.  It was also noted 
that the veteran had stopped doing his stretch and 
strengthening exercises about four months earlier.  On 
examination, Dr. Hunter found that the veteran was moving 
well.  Straight leg rasing was normal.  Also, the veteran was 
able to heel and toe walk "okay."  Dr. Hunter's next 
notation, dated in March 1997, stated that the veteran 
"[c]ontinues with the same grumbly back and rare leg pain."  
Moreover, Dr. Hunter opined, based upon review of medical 
records, that the veteran had a typical history of disc 
rupture with annulus tear and healing in October 1983, 
November 1983, August 1985, January 1989, and November 1989.  
Thus, the veteran's history before the actual disc rupture 
requiring surgical intervention was consistent with a long 
standing problem.

The veteran underwent a VA examination of the spine in 
February 1998.  At this examination, the veteran reported, 
among other things, that he continued to experience chronic 
back pain, as well as stiffness in the morning when he arose, 
and by the end of the day.  He reported that he was employed 
as a pipelayer, and that he did not miss work as he stated 
"I have to eat."  Additionally, he reportedly took three to 
four tablets of Tylenol when his back pain flared up, and 
continued to work at his job.  He took the Tylenol once 
during the day and then at night if necessary, approximately 
every eight hours.  According to the veteran, the Tylenol 
helped if the back pain was mild, it relieved the pain or 
took the edge off more intense pain.  His back pain was also 
relieved by rest.  The veteran reported that he wore a "pre-
ventive back injury back" for lifting, but did not use a 
back brace.  He also reported that he was able to continue 
his work with his back pain flare-ups, but that he found 
himself very stiff at the end of the day, and the next 
morning.

On examination, it was noted that the veteran's back was 
painful at extremes of motion.  The veteran reported that he 
could feel a pull in his low back, but that the pain was not 
marked until he got to the extremes of motion.  Range of 
motion testing was as follows: flexion to 50 degrees; 
extension to 30 degrees; right rotation to 30 degrees; left 
rotation to 40 degrees; and right and left lateral bending to 
25 degrees.  Deep tendon reflexes were found to be symmetric 
and normal.  The veteran was also found to have normal 
sensation to light touch.  It was noted that the veteran had 
pain in both lower extremities.  Additionally, it was noted 
that straight leg raising at 30 degrees caused pain in the 
low back and buttocks area.  The examiner found no neurologic 
abnormalities.  No spasm was palpable within the back with 
motion.  The veteran exhibited normal gait, and there were no 
posture abnormalities.  It was noted that he walked on his 
heels and toes without difficulty.  Also, he did not 
experience fatigue from back pain, or sensations of weakness.  

Based on the foregoing, the examiner's diagnostic impression 
was chronic low back pain.  Further, the examiner opined that 
this back pain appeared to be the same condition that 
resulted from the 1983 in-service injury.  The examiner 
stated that the date of the herniated nucleus pulposus was 
difficult to state for certain, but that it appeared to be a 
development of the back disorder which began in the military.

VA X-rays of the lumbosacral spine were also conducted in 
February 1998.  It was noted that these X-rays were compared 
to the previous VA X-rays of July 1993. And that there had 
been no interval change.  The February 1998 X-rays showed 
that the vertebral bodies and intervertebral disc spaces 
remained well maintained, and that there was no evidence of 
compression deformity or retropulsion.  The S1 joints 
appeared normal.  Also, the sacrum appeared unremarkable.  
There was no neural foraminal encroachment appreciated.  
Oblique images demonstrated no evidence of spondylolysis.  
Overall impression was of a stable and essentially 
unremarkable lumbar spine.

Service connection was subsequently granted for the back 
disorder by the April 1998 rating decision.  A 20 percent 
disability rating was assigned, effective February 24, 1997.  
The veteran appealed this decision to the Board, contending 
that he was entitled to a higher rating.

At the October 1998 personal hearing, it was contended the 
veteran's back disorder should be rated under Diagnostic Code 
5293 (Intervertebral Disc Syndrome) as opposed to Diagnostic 
Code 5295 (Lumbosacral Strain) due to the herniated disc.  
The veteran described his back pain as a shooting pain.  He 
said it was like "hot acid," and that it would run down his 
buttock and thigh into his toe.  Other times, it was just a 
dull throb.  There was relief from time to time.  However, if 
he moved the wrong way it could aggravate his back.  Also, he 
testified that he would sometimes wake up sore in the 
morning.  The veteran further testified that he was unem-
ployed and undergoing a rehabilitation program because of his 
back disorder.  This program included schoolwork to become a 
teacher.  He testified that he left the construction field 
because of concerns that it would cause additional damage to 
his back.  The veteran stated that Dr. Hunter had informed 
him that if he continued in the construction field he would 
end up in a wheelchair.  Additionally, the veteran testified 
that he had to give up soccer, volleyball, and jogging 
because of his back pain.  He indicated that the frequency of 
his attacks of back pain varied depending on what he was 
doing, but that it occurred at least once a week.  Regarding 
medication, the veteran testified that he took the anti-
inflammatory Naprosyn.  On inquiry, he testified that he had 
previously missed work because of his back pain, but not 
enough that he risked being fired.  He also testified that he 
continued to do some part-time work in that he would help his 
brother-in-law install forced air heating systems.

In a November 1998 Supplemental Statement of the Case/Hearing 
Officer's Decision, the 20 percent disability rating for the 
veteran's back disorder was confirmed and continued.  It was 
determined that the veteran was not entitled to a higher 
disability rating under Diagnostic Codes 5292, 5293, or 5295.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5289 provides criteria for evaluating 
ankylosis of the lumbar spine.  Favorable ankylosis warrants 
a 20 percent rating, while unfavorable ankylosis warrants a 
30 percent rating.  38 C.F.R. § 4.71a.  However, there is no 
evidence that the veteran's back disorder was ever manifest 
by ankylosis.  Accordingly, this Code is inapplicable in the 
instant case.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  38 C.F.R. § 4.71a.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his back disorder is well-grounded.  Because 
the claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran an 
examination in relation to this claim, obtained medical 
records pertaining to the treatment he has received for his 
back, and provided him with the opportunity to present 
testimony pertinent to his claim at a personal hearing.  
There does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

The Board notes that it was reported on the February 1998 VA 
examination that the veteran experienced pain on range of 
motion testing.  However, it was emphasized that the veteran 
only experienced pain on the extremes of motion testing.  As 
stated above, the veteran's range of motion was as follows: 
flexion to 50 degrees; extension to 30 degrees; right 
rotation to 30 degrees; left rotation to 40 degrees; and 
right and left lateral bending to 25 degrees.  Even taking 
into consideration the veteran's complaints of pain at the 
extremes of range of motion testing, the Board finds that 
these results do not support a finding of severe limitation 
of motion.  Thus, the veteran is not entitled to a disability 
rating in excess of 20 percent under Diagnostic Code 5292.  
38 C.F.R. § 4.71a.

The Board acknowledges that the veteran was shown to have 
herniated discs on the May 1995 private myelogram.  Further, 
the Board acknowledges that the veteran testified at his 
October 1998 personal hearing that he experiences stiffness 
and other back symptoms, with recurring attacks of shooting 
pain.  Nevertheless, the Board finds that the objective 
medical evidence does not show that the veteran has severe 
symptoms of intervertebral disc syndrome.  The treatment 
records from Dr. Hunter show that the veteran responded well 
following the August 1995 surgical procedure, with the 
exception of the flare-up in April 1996.  However, at the 
time of Dr. Hunter's April 1996 evaluation the severity of 
the veteran's back had reportedly returned to "baseline."  
Moreover, the overall impression from the February 1998 VA X-
rays was of a stable and essentially unremarkable lumbar 
spine.  Therefore, the Board finds that the veteran does not 
meet or nearly approximate the criteria for a disability 
rating in excess of 20 percent under Diagnostic Code 5293.  
38 C.F.R. § 4.71a.

The medical evidence does not show that the veteran's back 
disorder is manifest by severe lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Accordingly, the veteran does not meet or nearly approximate 
the criteria necessary for a disability rating in excess of 
20 percent under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

For the reasons stated above, the Board finds that the 
severity of the veteran's service-connected back disorder, 
including the veteran's reports of pain, are adequately 
reflected by the 20 percent schedular rating currently in 
effect, and that the veteran does not meet or nearly 
approximate the criteria necessary for a schedular rating in 
excess of 20 percent under any of the potentially applicable 
Diagnostic Codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  As the preponderance of the evidence 
is against the claim, the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that it making this determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a schedular rating in excess of 20 percent.  These 
regulations are applicable in the instant case because the 
veteran has reported that his back disorder is manifest by 
pain and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is any functional impairment attributable to the veteran's 
complaints of back pain which would warrant a schedular 
rating in excess of the 20 percent evaluation currently in 
effect.  Therefore, the factors to be considered pursuant to 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide any basis 
for a rating in excess of 20 percent in the instant case.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's back disorder met or nearly 
approximated the criteria necessary for a disability rating 
in excess of 20 percent.



ORDER

Entitlement to a schedular rating in excess of 20 percent for 
a back disorder is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board notes that review of the record does not reveal 
that the RO expressly considered assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment may be assigned.  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

As noted above, the veteran testified at his October 1998 
personal hearing that he was unemployed and undergoing a 
rehabilitation program because of his back disorder.  He 
testified that he left the construction field because of 
concerns that it would cause additional damage to his back.  
He also testified that he had missed time from work due to 
his back problems.  Therefore, it appears that the veteran 
has indicated that his service-connected back disorder has 
resulted in marked interference with employment.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Furthermore, the Court has held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); see also VAOPGCPREC 6-96 (1996) for a discussion 
as to when the Board is required to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

As stated above, the veteran indicated at his October 1998 
personal hearing that he has experienced marked interference 
with employment as a result of his service-connected back 
disorder.  Thus, the Board concludes that a fair and full 
resolution of this case requires consideration of whether the 
veteran is entitled to an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1).  However, the Board notes that it is 
not entirely clear from the veteran's testimony whether the 
rehabilitation program he mentioned at his personal hearing 
was part of a formal vocational rehabilitation program, such 
as through VA or some other organization.  If so, then it is 
noted that no records are on file from this program.  The 
Board is of the opinion that such records would be pertinent 
in resolving whether the veteran is entitled to an 
extraschedular rating.  Additionally, the Board notes that 
the record contains no evidence concerning the veteran's 
employment situation since October 1998.  Thus, it is 
possible he might be currently employed.  Accordingly, the 
Board finds that a remand is necessary in order to clarify 
the circumstances of the veteran's current employment 
situation.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide an account of his 
employment history and any unusual or 
exceptional factors that might entitle 
him to an extraschedular rating for his 
service-connected back disorder under 
38 C.F.R. § 3.321(b)(1), such as the 
effect this disability has had on his 
earning capacity.  This account of 
employment history should include the 
veteran's current employment situation, 
as well as the circumstances of the 
rehabilitation program mentioned at his 
October 1998 personal hearing; i.e., is 
it part of a formal program through VA or 
some other organization.  Also, the 
veteran should be advised that he can 
submit additional evidence, such as 
attendance records from his employers, 
medical disability slips, tax records and 
any other evidence which would reflect 
the work impairment he experienced due to 
his service-connected back disability.

2.  If and only if the veteran identifies 
an official vocational rehabilitation 
program, such as through the VA or some 
other organization, then the RO should 
take the necessary steps to obtain 
records from that program.

3.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred for 
consideration of assignment of an 
extraschedular evaluation.

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran should 
be furnished a Supplemental Statement of the Case regarding 
this matter and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


